

116 S1971 IS: Used Car Safety Recall Repair Act
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1971IN THE SENATE OF THE UNITED STATESJune 25, 2019Mr. Blumenthal (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require auto dealers to fix outstanding safety recalls before selling, leasing, or loaning a
			 used motor
			 vehicle.
	
 1.Short titleThis Act may be cited as the Used Car Safety Recall Repair Act. 2.Used motor vehicle consumer protectionSection 30120 of title 49, United States Code, is amended by adding at the end the following:
			
				(k)Limitation on the sale, lease, or loan of used motor vehicles
 (1)DefinitionsIn this subsection: (A)DealerNotwithstanding section 30102(a)(2), the term dealer means a person that has sold not less than 10 motor vehicles to 1 or more consumers during the most recent 12-month period.
 (B)Used motor vehicleThe term used motor vehicle means a motor vehicle that has previously been purchased other than for resale. (2)LimitationExcept as provided under paragraphs (3) and (4), a dealer may not sell, lease, or loan a used motor vehicle until after any defect or noncompliance determined under section 30118 with respect to the vehicle has been remedied.
 (3)ExceptionParagraph (2) shall not apply if— (A)the recall information regarding the used motor vehicle—
 (i)was not available at the time of sale or lease using the means established by the Secretary under section 31301 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note; Public Law 112–141); and
 (ii)was not available on the website of the manufacturer; or (B)notification of the defect or noncompliance is required by an order issued by the Secretary under section 30118(b)(2), but enforcement of the order is set aside in a civil action to which section 30121(d) applies.
 (4)RulemakingThe Secretary, by rule, may exempt from paragraph (2) the auctioning of a used motor vehicle to dealers if the exemption does not harm public safety..
 3.Effective dateThis Act shall take effect on the date that is 18 months after the date of enactment of this Act.